Appellant filed her complaint against the treasurer and auditor of Starke county, and the treasurer of the town of Knox, to enjoin them from selling certain real estate situated in the town of Knox to satisfy the lien of an assessment on the property for a sewer and street improvement. Appellee Starke County Trust and Savings Bank filed a petition showing that bonds had been issued to the contractor covering the assessment on the real estate in question; that it was the owner and holder of such bonds and asked that it be made a party defendant. This motion was sustained, after which the bank filed a demurrer to the amended complaint. This demurrer was sustained and, appellant refusing to plead further, there was a judgment that she take nothing.
The error assigned relates to the action of the court in sustaining the demurrer to the amended complaint. The complaint alleges that the real estate in question was duly sold by the treasurer and auditor of the county in February, 1919, for delinquent county and state taxes; that the property was not redeemed from such sale and that in March, 1921, the county auditor executed and delivered to appellant a tax deed for the property, based upon said tax sale. It is also alleged that, after receiving such deed, appellant filed a complaint in the circuit court of Starke county to quiet her title to the real estate making the town of Knox, and certain named persons, not including the above named defendants, and "all the world and all interested" persons defendants; that in November, 1921, she obtained a decree in that action quieting her title to the real estate as against the "town of Knox and all the world"; that the treasurer of said town has caused said assessment for sewer and street improvement to be placed on the tax duplicate of the county and that the auditor and treasurer of the county are threatening to and will sell *Page 331 
the real estate to satisfy said assessment lien if not enjoined, and asking that they be enjoined from making such sale.
There is no allegation in the complaint that the contractor or holder of the bonds issued on account of the street improvement was a party to the action brought by appellant to quiet 1, 2.  title. Nor are any facts alleged showing the court had jurisdiction over the holder of the lien created by such assessment. If the contractor making the improvement, and in whose favor the lien existed (if there was no record showing who owned the bonds), had been made a defendant in the suit to quiet title, there might be some merit in appellant's contention that the property is not now subject to sale for the purpose of satisfying the street assessment lien. The allegation to the effect that appellant quieted her title as against "all the world" is of no avail. See Bastin v. Myers (1924),82 Ind. App. 325, 144 N.E. 429. There is no allegation in the complaint that the street assessment and the bonds issued therefor are not legal, or that the lien of such assessment is illegal or that the amount due and owing on the assessment has ever been paid.
There was no error in sustaining the demurrer to the complaint.
Judgment affirmed.
Dausman, J., absent.